            Case 8:17-bk-12922-TA                  Doc 46 Filed 07/02/19 Entered 07/02/19 16:04:40                                      Desc
                                                     Main Document Page 1 of 5

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Diane Weifenbach, Esq. Bar #162053
 Law Offices of Diane Weifenbach                                                                         FILED & ENTERED
 5120 E. LaPalma Ave., #209
 Anaheim Hills, CA 92807
 Tele: 714-695-6637                                                                                              JUL 02 2019
 Email: diane@attylsi.com

                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY deramus DEPUTY CLERK




      Attorney for Movant
      Movant appearing without an attorney

                                           UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA –SANTA ANA DIVISION

 In re:                                                                       CASE NO.: 8:17-bk-12922-TA

 JAIME GUERRERO                                                               CHAPTER: 13

                                                                                        ORDER GRANTING MOTION FOR
                                                                                        RELIEF FROM THE AUTOMATIC
                                                                                         STAY UNDER 11 U.S.C. § 362
                                                                                             (REAL PROPERTY)

                                                                              DATE: 7/2/2019
                                                                              TIME: 10:30 am
                                                                              COURTROOM: 5B
                                                                              PLACE: 411 W. Fourth Street, Santa Ana, CA


                                                              Debtor(s).

 Movant: U.S. BANK, NA AS LEGAL TITLE TRUSTEE FOR FOR TRUMAN 2016 SC6 TITLE TRUST



1. The Motion was:                  Opposed               Unopposed                Settled by stipulation

2. The Motion affects the following real property (Property):

    Street address:        10861 Vickers Drive
    Unit/suite number:
    City, state, zip code: Garden Grove, CA 92840

    Legal description or document recording number (including county of recording):

    Deed of Trust recorded 8/22/2006 as Doc #2006000559005 in Orange County

          See attached page.


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 1                                         F 4001-1.RFS.RP.ORDER
            Case 8:17-bk-12922-TA                   Doc 46 Filed 07/02/19 Entered 07/02/19 16:04:40                                      Desc
                                                      Main Document Page 2 of 5
3. The Motion is granted under:
      a.         11 U.S.C. § 362(d)(1)
      b.         11 U.S.C. § 362(d)(2)
      c.         11 U.S.C. § 362(d)(3)
      d.         11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                 creditors that involved:
           (1)        The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                      secured creditor or court approval; and/or
           (2)        Multiple bankruptcy cases affecting the Property.
           (3)        The court        makes      does not make         cannot make
                      a finding that the Debtor was involved in this scheme.
           (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
               order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
               years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
               this title may move for relief from this order based upon changed circumstances or for good cause shown,
               after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or
               liens in real property shall accept any certified copy of this order for indexing and recording.

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.         Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.         Modified or conditioned as set forth in Exhibit                    to this order.
      c.         Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                 remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
           applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
           estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not conduct a foreclosure sale of the Property before (date)                                       .

7.         The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
           contained within this order.

8.         In chapter 13 cases, the trustee must not make any further payments on account of Movant’s secured claim after
           entry of this order. The secured portion of Movant’s claim is deemed withdrawn upon entry of this order without
           prejudice to Movant’s right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
           the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant’s
           secured claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, as
           to the same terms and conditions as to the Debtor.

10.        The 14-day stay as provided in FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.



           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 2                                         F 4001-1.RFS.RP.ORDER
             Case 8:17-bk-12922-TA                   Doc 46 Filed 07/02/19 Entered 07/02/19 16:04:40                                      Desc
                                                       Main Document Page 3 of 5
13. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
14.         A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
            of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
15.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
            180 days, so that no further automatic stay shall arise in that case as to the Property.
16.         This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
            interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
17.         This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)        without further notice.
      (b)        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                 nonbankruptcy law.
18.         Other (specify):




                                                                             ###




                    Date: July 2, 2019




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                   Page 3                                         F 4001-1.RFS.RP.ORDER
            Case 8:17-bk-12922-TA                Doc 46 Filed 07/02/19 Entered 07/02/19 16:04:40                                      Desc
                                                   Main Document Page 4 of 5

                                     ADEQUATE PROTECTION AGREEMENT
                              (This attachment is the continuation page for paragraph 7 of this order.)

The stay remains in effect subject to the following terms and conditions:

1.    The Debtor tendered payments at the hearing in the amount of $                          .

2.    The Debtor must make regular monthly payments in the amount of $ 2363.99 commencing (date) 7/01/2019 . The
      amount of these payments may be subject to change under the terms of the parties’ original agreements. All
      payments due Movant under this Adequate Protection Agreement must be paid to Movant at the following address:

                                     Fay Servicing, LLC
                                     PO Box 814609
                                     Dallas, 75381-4609

3.    The Debtor must cure the postpetition default computed through June 2019 in the sum of $ 2646.22                                as follows:

       a.      In equal monthly installments of $ 661.56 each commencing (date) 7/15/2019 and continuing thereafter
               through and including (date) 10/15/2019 .
       b.      By paying the sum of $        on or before (date)  ,
       c.      By paying the sum of $        on or before (date)  ,
       d.      By paying the sum of $        on or before (date)  ,
       e.      Other (specify):

4.    The Debtor must maintain insurance coverage on the Property and must remain current on all taxes that fall due
       postpetition with regard to the Property.

5.    The Debtor must file a disclosure statement and plan on or before (date):
       The disclosure statement must be approved on or before (date):
       The plan must be confirmed on or before (date):

6.    Upon any default in the terms and conditions set forth in paragraphs 1 through 5 of this Adequate Protection
       Agreement, Movant must serve written notice of default to the Debtor and the Debtor’s attorney, if any. If the
       Debtor fails to cure the default within 14 days after service of such written notice:

       a.      The stay automatically terminates without further notice, hearing or order.
       b.      Movant may file and serve a declaration under penalty of perjury specifying the default, together with a
                proposed order terminating the stay, which the court may grant without further notice or hearing.
       c.      The Movant may move for relief from the stay upon shortened notice in accordance with LBRs.
       d.      The Movant may move for relief from the stay on regular notice.

7.    Notwithstanding anything contained in this Adequate Protection Agreement to the contrary, the Debtor shall be
       entitled to a maximum of (number) 3            notices of default and opportunities to cure pursuant to the preceding
       paragraph. Once the Debtor has defaulted this number of times on the obligations imposed by this order and has
       been served with this number of notices of default, Movant is relieved of any obligation to serve additional notices
       of default or to provide additional opportunities to cure. If an event of default occurs thereafter, Movant will be
       entitled, without first serving a notice of default or providing the Debtor with an opportunity to cure, to file and serve
       a declaration under penalty of perjury setting forth in detail the Debtor’s failures to perform under this Adequate
       Protection Agreement, together with a proposed order terminating the stay, which the court may enter without
       further notice or hearing.




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 4                                         F 4001-1.RFS.RP.ORDER
            Case 8:17-bk-12922-TA                   Doc 46 Filed 07/02/19 Entered 07/02/19 16:04:40                                      Desc
                                                      Main Document Page 5 of 5
8.        This Adequate Protection Agreement is binding only during the pendency of this bankruptcy case. If, at any time,
           the stay is terminated with respect to the Property by court order or by operation of law, this Adequate Protection
           Agreement ceases to be binding and Movant may proceed to enforce its remedies under applicable nonbankruptcy
           law against the Property and/or against the Debtor.

9.        If Movant obtains relief from stay based on the Debtor’s defaults under this Adequate Protection Agreement, the
            order granting such relief will contain a waiver of the 14-day stay as provided in FRBP 4001(a)(3).

10.       Movant may accept any and all payments made pursuant to this order without prejudice to or waiver of any rights or
          remedies to which Movant would otherwise have been entitled under applicable nonbankruptcy law.

11. Other (specify):

     a.      Debtor is allowed to make payments equal to the total postpetition default amount payable to Movant
             at the above address prior to deadline as scheduled per 3a above.

     b.      Movant is awarded its attorney’s fees and costs in the sum of $1,069.00.

     c.       The co-debtor stay of Section 1301 is terminated in its entirety.




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 5                                         F 4001-1.RFS.RP.ORDER
